     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ALLISON J. CHEUNG, CSBN 244651
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8942
 7          Facsimile: (415) 744-0134
            E-Mail: allison.cheung@ssa.gov
 8
     Attorneys for Defendant
 9
                                      UNITED STATES DISTRICT COURT
10
                                    EASTERN DISTRICT OF CALIFORNIA
11
                                             SACRAMENTO DIVISION
12
13                                                   ) Case No.: 2:18-cv-01264-KJN
     JEFFREY R. RHOADES,                             )
14                                                   ) STIPULATION AND ORDER FOR
                       Plaintiff,                    ) EXTENSION OF TIME
15                                                   )
             vs.                                     )
16                                                   )
     NANCY A. BERRYHILL,                             )
17   Acting Commissioner of Social Security,         )
                                                     )
18                                                   )
                       Defendant.                    )
19
20            IT IS HEREBY STIPULATED, by and between the parties through their respective
21   counsel of record, with the Court’s approval, that Defendant shall have a 10-day extension of
22   time, from January 28, 2019 to February 7, 2019, to respond to Plaintiff’s Motion for Summary
23   Judgment (Dkt. No. 14).
24            This is Defendant’s first request for an extension of time. Defendant submits that good
25   cause exists for this extension because the parties are engaged in settlement discussions. If the
26   parties cannot agree, Defendant anticipates filing a Motion to Remand, which would reduce the
27   number of issues that this Court will need to resolve and largely focus on the issue of remedy.
28   Defendant’s counsel will endeavor to complete the response as soon as possible and by no later


     Stip. for Ext. of Time; No. 2:18-cv-01264-KJN    1
     than February 7. This request is made in good faith and with no intention to unduly delay the
 1
     proceedings, and counsel apologizes for any inconvenience.
 2
              Plaintiff does not oppose Defendant’s request for an extension of time. The parties
 3
     further stipulate that the deadline for any reply by Plaintiff will be extended accordingly.
 4
 5
 6   Respectfully submitted,

 7   Dated: January 25, 2019                               THE METSKER LAW FIRM
 8
 9                                                   By:    /s/ John Metsker*
                                                           John Metsker
10                                                         Attorney for Plaintiff
11                                                         [*As authorized by email on January 25, 2019]

12
13   Dated: January 25, 2019                               Respectfully submitted,
14                                                         MCGREGOR W. SCOTT
15                                                         United States Attorney
                                                           DEBORAH LEE STACHEL
16                                                         Regional Chief Counsel, Region IX
                                                           Social Security Administration
17
18                                                   By:   /s/ Allison J. Cheung
                                                           ALLISON J. CHEUNG
19                                                         Special Assistant U.S. Attorney
                                                           Attorneys for Defendant
20
21
22
23
24
25
26
27
28


     Stip. for Ext. of Time; No. 2:18-cv-01264-KJN            2
                                                     ORDER
 1
 2
     Pursuant to stipulation, IT IS SO ORDERED.
 3
 4
     Dated: January 28, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stip. for Ext. of Time; No. 2:18-cv-01264-KJN       3
